IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. PD-0828-10



                                   THE STATE OF TEXAS

                                                 v.

                          DAVID WAYNE WOODARD, Appellee



           ON APPELLEE’S PETITION FOR DISCRETIONARY REVIEW
                  FROM THE SECOND COURT OF APPEALS
                           WICHITA COUNTY

       K ELLER, P.J., filed a dissenting opinion in which M EYERS, J., joined.



       Article 14.01(b) allows an officer to conduct a warrantless arrest “for any offense committed

in his presence or within his view.”1 In this case, the evidence is undisputed that the arrest was

without a warrant and that a DWI was not committed in the presence or view of any police officer,

since appellant was first spotted walking six to eight blocks from the accident. I therefore disagree




       1
           TEX . CODE CRIM . PROC. art. 14.01(b).
                                                                    WOODARD DISSENT - 2

with the Court’s holding that Article 14.01(b) was not violated.2

       I respectfully dissent.

Filed: April 6, 2011
Publish




       2
           Court’s op. at 16.